Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, US 2020/0275124 A1, in view of Oh, US 9,503,730 B2.

	Regarding claim 16, Ko discloses: a method for video decoding, comprising:
at least one iteration of:
accessing an intra prediction mode of a neighboring block for a current block of a picture (0163] discloses that intra-prediction modes from lower left, left, upper left, upper, and upper right neighbor blocks of a current block may be accessed and included in the MPM list.), 
responsive to said accessed intra prediction mode being absent in a list of intra mode candidates, including said intra prediction mode in a list of most probable modes ([0164] discloses that a MPM list for a current may be configured to not include duplicates.  [0163] discloses that intra-prediction modes from lower left, left, upper left, upper, and upper right neighbor blocks of a current , 
wherein said method further comprises:
decoding said current block based on said decoded intra prediction mode ([0114]-[0119]).
Ko does not disclose: 
adjusting a respective number associated with said accessed intra prediction mode, and
sorting intra prediction modes in said list of most probable modes, based on respective numbers associated with said intra prediction modes in said list of most probable modes;
decoding an intra prediction mode for said current block based on said sorted list; and 
However Oh discloses in an analogous art accessing intra prediction modes for neighboring blocks:
adjusting a respective number associated with said accessed intra prediction mode (See column 9, lines 3-7 disclose value of the prediction mode index is increased by one, i.e. adjusted.), and
sorting intra prediction modes in said list of most probable modes, based on respective numbers associated with said intra prediction modes in said list of most probable modes (Column 8, lines 64 to column 9, line 3 discloses sorting/reordering three intra prediction modes of the MPM group according to mode number order.);
decoding an intra prediction mode for said current block based on said sorted list (Column 7, lines 1-20.); and
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reorder to the MPM candidates of neighboring blocks to a current block according to their respective prediction mode indices, in order to increase the likelihood that a 

Regarding claim 17, the combination of Ko in view of Oh discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Ko, further discloses: the method of claim 16, wherein said at least one iteration is terminated when said list is full ([0164] discloses that when the number of intra-prediction modes in the list is less than N, the list may be added to until it reaches N, at which point addition of modes stops.).

Regarding claim 18, the combination of Ko in view of Oh discloses the limitations of claim 16, upon which depends claim 18.  This combination does not disclose: the method of claim 16, further comprising: truncating said sorted list, when a number of modes in said list exceeds a value ([0162]-[0164] disclose that the MPM list may have up to N entries, where is a positive integer that may vary with the size of the block being predicted.).

Regarding claim 19, the combination of Ko in view of Oh discloses the limitations of claim 16, upon which depends claim 19.  This combination, specifically Ko, further discloses: the method of claim 16, further comprising:
accessing a plurality of intra prediction modes (Ko discloses in [0163] accessing intra prediction modes of the lower-left, left, upper-left, above, and above right neighboring blocks.); and
performing, for a respective mode of said plurality of intra prediction modes:
adjusting a corresponding number associated with said respective mode of said plurality of intra prediction modes (See column 9, lines 3-7 disclose value of the prediction mode index is increased by one, i.e. adjusted.), and
including said respective mode of said plurality of intra prediction modes in said list, responsive to whether said respective mode of said plurality of intra prediction modes is already included in said list (According to [0163]-[0164] in Ko, lower left, left, upper left, above, and above right Intra modes may be added to the MPM list, unless said mode is already included in the list, i.e. “may be configured to not include a duplicate mode.”).

Regarding claim 20, the combination of Ko in view of Oh discloses the limitations of claim 16, upon which depends claim 20.  This combination, specifically Ko, further discloses: the method of claim 16, further comprising:
accessing an adjacent mode of the first directional mode in said sorted list; and
responsive to said adjacent mode being absent in said list, including said adjacent mode to said list (See [0164], in which it is disclosed that at least one angular modes obtained by adding or subtracting 1 from the mode number of a neighboring block may be added to the MPM list, in order to fill the list).

Encoding method claims 21-25 are rejected under 35 USC 103 as corresponding respectively to decoding method claims 16-20.

Regarding claim 26, Ko discloses: an apparatus for video decoding, comprising:
at least a memory and one or more processors coupled to said at least one memory ([0422]), said one or more processors configured to:
perform at least one iteration of:
accessing, for a current block of a picture, an intra prediction mode of a neighboring block ([0163] discloses that intra-prediction modes from lower left, left, upper left, upper, and upper right neighbor blocks of a current block may be accessed and included in the MPM list.),
responsive to said accessed intra prediction mode being absent in a list of intra mode candidates, including said intra prediction mode in said list of intra mode candidates ([0164] discloses that a MPM list for a current may be configured to not include duplicates.  [0163] discloses that intra-prediction modes from lower left, left, upper left, upper, and upper right neighbor blocks of a current block may be accessed and included in the MPM list.  Taken together, these two paragraphs disclose that if an accessed intra mode of a given neighbor block is not already in the MPM list, it will added.);
wherein said one or more processors are further configured to:
decode an intra prediction mode for said current block based on said sorted list (Column 7, lines 1-20.); and
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reorder to the MPM candidates of neighboring blocks to a current block according to their respective prediction mode indices, in order to increase the likelihood that a prediction mode corresponding to improving coding efficiency of intra prediction is improved by generating prediction blocks similar to the original block (Oh column 2, lines 26-32.)
Ko does not disclose:
adjusting a respective number associated with said accessed intra prediction mode, and
sort intra prediction modes in said list of intra mode candidates, based on respective numbers associated with said intra prediction modes in said list of intra mode candidates;
decode said current block based on said decoded intra prediction mode
Oh discloses these elements in an analogous art:
adjusting a respective number associated with said accessed intra prediction mode (See column 9, lines 3-7 disclose value of the prediction mode index is increased by one, i.e. adjusted.), and
sort intra prediction modes in said list of intra mode candidates, based on respective numbers associated with said intra prediction modes in said list of intra mode candidates (Column 8, lines 64 to column 9, line 3 discloses sorting/reordering three intra prediction modes of the MPM group according to mode number order.);
decode said current block based on said decoded intra prediction mode ([0114]-[0119].).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reorder to the MPM candidates of neighboring blocks to a current block according to their respective prediction mode indices, in order to increase the likelihood that a prediction mode corresponding to improving coding efficiency of intra prediction is improved by generating prediction blocks similar to the original block (Oh column 2, lines 26-32.)


Regarding claim 27, the combination of Ko in view of Oh discloses the limitations of claim 26, upon which depends claim 27.  This combination, specifically Ko, further discloses: the apparatus of claim 26, wherein said at least one iteration is terminated when said list is full ([0164] discloses that when the number of intra-prediction modes in the list is less than N, the list may be added to until it reaches N, at which point addition of modes stops.).

Regarding claim 28, the combination of Ko in view of Oh discloses the limitations of claim 26, upon which depends claim 28.  This combination does not disclose: the apparatus of claim 26, wherein said one or more processors are further configured to truncate said sorted list, when a number of modes in said list exceeds a value ([0162]-[0164] disclose that the MPM list may have up to N entries, where is a positive integer that may vary with the size of the block being predicted.).

Regarding claim 29, the combination of Ko in view of Oh discloses the limitations of claim 26, upon which depends claim 29.  This combination, specifically Ko, further discloses: the apparatus of claim 26, wherein said one or more processors are further configured to:
access a plurality of intra prediction modes (Ko discloses in [0163] accessing intra prediction modes of the lower-left, left, upper-left, above, and above right neighboring blocks.); and
perform, for a respective mode of said plurality of intra prediction modes:
adjusting a corresponding number associated with said respective mode of said plurality of intra prediction modes (See column 9, lines 3-7 disclose value of the prediction mode index is increased by one, i.e. adjusted.), and
including said respective mode of said plurality of intra prediction modes in said list, responsive to whether said respective mode of said plurality of intra prediction modes is already included in said list (According to [0163]-[0164] in Ko, lower left, left, upper left, above, and above right Intra modes may be added to the MPM list, unless said mode is already included in the list, i.e. “may be configured to not include a duplicate mode.”).

Regarding claim 30, the combination of Ko in view of Oh discloses the limitations of claim 26, upon which depends claim 30.  This combination, specifically Ko, further discloses: the apparatus of claim 26, wherein said one or more processors are further configured to: 
access an adjacent mode of the first directional mode in said sorted list; and
responsive to said adjacent mode being absent in said list, including said adjacent mode to said list (See [0164], in which it is disclosed that at least one angular modes obtained by adding or .

Encoder apparatus claims 31-35 are rejected under 35 USC 103 as corresponding respectively to decoder apparatus claims 26-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/               Examiner, Art Unit 2425